Case 19-03672-5-DMW          Doc 56 Filed 04/30/20 Entered 04/30/20 09:13:21                Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

 IN RE:

 RYAN A ALBRACHT,                                              CASE NO. 19-03672-5-DMW
                                                               CHAPTER 13
        DEBTOR

       DEBTOR’S RESPONSE TO MOTION TO ALTER OR AMEND JUDGMENT

       NOW COMES the Debtor, by and through undersigned counsel, and responds to the
 Motion to Alter or Amend Judgment (Doc 49) filed by the United States on behalf of the Internal
 Revenue Service (“IRS”) on April 13, 2020 and shows the following:

         1.      The IRS asks this Court to reconsider its Order Allowing Objection to Claim (Doc
 44) entered on March 31, 2020 that allowed the Debtor’s Objection to the Claim of the IRS and
 reclassified $1,874.89 of the claim from priority status to general unsecured.

         2.      The IRS filed its Motion under Bankruptcy Rule 9023 which incorporates Federal
 Rule of Civil Procedure 59. The standard to meet for being entitled to relief under FRCP 59(e) is
 one of “three grounds for amending an earlier judgment: (1) to accommodate an intervening
 change in controlling law; (2) to account for new evidence not available at trial; or (3) to correct a
 clear error of law or prevent manifest injustice.” Pacific Ins. Co. v. Am. Nat'l Fire Ins. Co., 148
 F.3d 396, 403 (4th Cir. 1998) (citing EEOC v. Lockheed Martin Corp., 116 F.3d 110, 112 (4th Cir.
 1997); Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993)). The IRS’s Motion argues for
 relief under the third prong citing a clear error of law and the need to prevent a manifest injustice.

         3.      First, the Debtor disagrees that the Court committed a clear error of law. The proof
 of claim filed by the IRS made a clear distinction between what it asserted to be liability based on
 “INCOME” versus what it asserted to be liability based on “EXCISE,” and the Debtor’s Objection
 to Claim specifically addressed the excise tax assessments. See Objection to Claim (Doc 18), filed
 October 28, 2019.

         4.     It is not a clear error of law for the Court to consider the IRS’s own assertion of
 what type of claim it holds and nothing more or nothing less. The IRS asserted an excise tax and
 the Debtor objected to the liability as an excise tax. The Debtor was not required to make his
 objection to the excise tax and also to whatever other theory the claimant might undertake at any
 time that might entitle the liability to priority status.

          5.     Notably, the IRS does not cite an actual law that the Court supposedly clearly erred
 in failing to follow. The Motion only states that the Court should have considered an alternative
 argument regarding what kind of liability the IRS asserted on its claim. “In general reconsideration
 of a judgment after its entry is an extraordinary remedy which should be used sparingly.” Pacific
Case 19-03672-5-DMW          Doc 56 Filed 04/30/20 Entered 04/30/20 09:13:21                Page 2 of 3




 Ins. Co., 148 F.3d at 403 (citation omitted). These circumstances do not rise to an extraordinary
 level to justify the relief requested.

         6.      Second, the IRS asserts that a manifest injustice must be prevented by allowing the
 proof of claim to be amended. However, “[a] motion under Rule 59(e) is not authorized to enable
 a party to complete presenting his case after the court has ruled against him.” In re Reese, 91 F.3d
 37, 39 (7th Cir. 1996) (quoting Frietsch v. Refco, Inc., 56 F.3d 825, 828 (7th Cir. 1995)). This is
 exactly what the IRS is seeking. The IRS proof of claim asserted liability as an excise tax to which
 the Debtor objected. Allowing an amendment to the proof of claim enables the IRS to present its
 claim more completely with an alternative basis for priority status, and the Debtor would be
 required to file another Objection and re-argue the matter. Allowing this would not prevent a
 manifest injustice but would simply allow the IRS another bite at the same apple.

         7.     “In the context of a motion to reconsider, manifest injustice is defined as ‘an error
 by the court that is direct, obvious, and observable.’” Smith v. Waverly Partners, LLC, No. 3:10-
 CV-28, 2011 U.S. Dist. LEXIS 90135, 2011 WL 3564427, at *3 (W.D.N.C. Aug. 12, 2011)
 (quoting Register v. Cameron & Barkley Co., 481 F. Supp. 2d 479, 480 n.1 (D.S.C. 2007)). Here,
 the IRS has not identified a direct, obvious, and observable error committed by the Court. Rather,
 having lost on one theory for claiming priority status, the IRS would prefer to change its labels on
 the claim and put forward an alternative legal theory.

         8.     Finally, the Court has already indicated that the amendment proposed by the IRS
 would be futile. At paragraph 5 of the Court’s Order (Doc 44), the Court already noted that “[t]he
 SRP functions as a penalty, not a tax,” and the Court “thoroughly explained the reasons the SRP
 bears the hallmarks of a penalty, not a tax” in a different case. See Order Allowing Objection to
 Claim, Doc 44 at ¶ 6 (citing In re Bailey, No. 18-03328-5-DMW, 2019 Bankr. LEXIS 1601 (Bankr.
 E.D.N.C. May 24, 2019), vacated, United States v. Bailey, No. 5:19-cv-226, 2019 U.S. Dist.
 LEXIS 224472 (E.D.N.C. Nov. 22, 2019)). As such, even if the Court granted the IRS’s request
 to amend its proof of claim and forced the Debtor to object again, the end result would be the same.

       9.     The IRS has not carried its burden of showing that it is entitled to relief under
 Bankruptcy Rule 9023 and FRCP 59. The Motion (Doc 49) should be denied.

          WHEREFORE, the Debtor prays the Court that the IRS’s Motion (Doc 49) be denied,
 that a hearing be set in this matter, and for such other and further relief as the Court deems just and
 proper.

        Dated: April 30, 2020.
                                                        /s/ Travis Sasser
                                                        Travis Sasser
                                                        State Bar No. 26707
                                                        2000 Regency Parkway, Suite 230
                                                        Cary, NC 27518
                                                        Tel: 919.319.7400
                                                        Fax: 919.657.7400
                                                        travis@sasserbankruptcy.com
Case 19-03672-5-DMW          Doc 56 Filed 04/30/20 Entered 04/30/20 09:13:21                Page 3 of 3




                                  CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing Response is to be served on the entities listed
 below at their last known address with sufficient postage thereon, or, if such interested party is an
 electronic filing user, by serving such interested party by electronic transmission, pursuant to Local
 Rule 5005-4(9)(b).

        Chapter 13 Trustee
        Served Electronically

        Internal Revenue Service
        c/o Kyle L. Bishop, Esq.
        Served Electronically

        Ryan Albracht
        2925 Jones Franklin Road
        Raleigh, NC 27606

        Dated: April 30, 2020.
                                                        /s/ Travis Sasser
                                                        Travis Sasser
                                                        State Bar No. 26707
                                                        2000 Regency Parkway, Suite 230
                                                        Cary, NC 27518
                                                        Tel: 919.319.7400
                                                        Fax: 919.657.7400
                                                        travis@sasserbankruptcy.com
